t c memo united_states tax_court john edward tucker petitioner v commissioner of internal revenue respondent docket no filed date john edward tucker pro_se thomas a vidano for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - after a concession by petitioner the issue for decision is whether payments in the amount of dollar_figure made by a school district to petitioner in his capacity as a junior reserve officers' training corps jrotc instructor are excludable from gross_income for the tax_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in anaheim california petitioner retired from the u s army as a first sergeant in and worked as a jrotc instructor for the anaheim union high school district school district in petitioner has been active in jrotc programs for the last years in petitioner received dollar_figure from the school district and his spouse received wage income in the amount of dollar_figure from cal state university foundation for a total of dollar_figure petitioner and his spouse reported a total of dollar_figure of wage income on their federal tax_return petitioner concedes that he and his spouse received interest in the amount of dollar_figure from the orange county teachers federal credit_union in which was not reported as income on their joint federal tax_return petitioner also received dollar_figure in retirement distributions in which amount petitioner duly reported on his federal_income_tax return petitioner excluded certain military allowances from gross_income for the tax_year in the amount of dollar_figure in a notice_of_deficiency dated date respondent determined that the dollar_figure amount is includable in petitioner's taxable_income this amount represents petitioner's purported allowance exclusions from his jrotc income the inclusion of this amount results in computational adjustments to petitioner's medical and miscellaneous deductions petitioner contends that he is entitled to exclude dollar_figure of jrotc income from gross_income for the tax_year pursuant to u s c sec_2031 and sec_134 gross_income includes all income from whatever source derived see sec_61 military pay received by members of the u s armed_forces is generally includable in gross_income see sec_1_61-2 income_tax regs congress may specifically exempt certain items from inclusion in gross_income see 348_us_426 certain military compensation such as compensation received by members of the u s armed_forces serving in combat zones is excluded from gross_income see sec_112 additionally military subsistence and uniform allowances and other_amounts received as commutation of quarters are excluded from gross_income see sec_1_61-2 income_tax regs - the reserve officers' training corps vitalization act of publaw_88_647 78_stat_1063 codified as amended pincite u s c sec_2031 provided for the establishment of jrotc units at public and private_schools retired commissioned or noncommissioned officers may serve as instructors and administrators in jrotc units pursuant to u s c sec_2031 which states d instead of or in addition to detailing officers and noncommissioned officers on active_duty the secretary of the military department concerned may authorize qualified institutions to employ as administrators and instructors in the program retired officers and noncommissioned officers whose qualifications are approved by the secretary and the institution concerned and who request such employment subject_to the following a retired member so employed is entitled to receive the member's retired or retainer pay without reduction by reason of any additional_amount paid to the member by the institution concerned in the case of payment of any such additional_amount by the institution concerned the secretary of the military department concerned shall pay to that institution the amount equal to one-half of the amount_paid to the retired member by the institution for any period up to a maximum of one-half of the difference between the member's retired or retainer pay for that period and the active_duty pay and the allowances which the member would have received for that period if on active_duty notwithstanding the limitation in the preceding sentence the secretary concerned may pay to the institution more than one-half of the additional_amount paid to the retired member by the institution if as determined by the secretary the institution is in an educationally and economically deprived area and the secretary determines that such action is in the national interest payments by the secretary concerned under this paragraph shall be made from funds appropriated for that purpose notwithstanding any other provision of law such a retired member is not while so employed - - considered to be on active_duty or inactive_duty_training for any purpose this court has held that retired military personnel may not rely on u s c sec_2031 to exclude income received as a jrotc instructor from gross_income see 76_tc_668 affd without published opinion 673_f2d_1326 5th cir in lyle we based our holding on the following finding of facts the plain language of u s c sec_2031 does not authorize an exclusion_from_gross_income for amounts paid to jrotc instructors not on active_duty and jrotc instructors are employed by the local school district and are paid for services partly funded by the federal government rendered to that school district see id petitioner contends that this case is factually different from lyle because in this case the federal government reimbursed the school district percent of the school district's payments to petitioner rather than only percent as in lyle petitioner is correct is asserting that the amount of government reimbursement in lyle differs from the amount of reimbursement in this case title u s c sec_2031 was amended in to allow the secretary to reimburse school districts located in educationally and economically deprived areas up to percent of amounts paid for a jrotc instructor's - - salary this statutory change did not however result in payments to jrotc instructors which would otherwise be includable in gross_income pursuant to sec_61 becoming excludable from gross_income in addition to the above arguments petitioner contends that a portion of his income from the jrotc program is excludable from gross_income because it came directly from the federal government and only passed through the school district petitioner contends that because the school district is reimbursed for his wages and because the rate at which petitioner is paid_by the school district 1s measured by the rate of pay he would otherwise have received if he were on active_duty petitioner's income from the school district should be treated the same as active_duty pay and be partially excludable from gross_income petitioner's contract with the school district titled application and contract for establishment of a junior reserve officers' training corps unit reads in pertinent part e to pay retired personnel employed pursuant to paragraph 2d above as a minimum an amount equal to the difference between their retired pay and the active_duty pay and allowances excluding hazardous_duty_pay that they would receive if ordered to active_duty for that period of time during which such personnel perform duties in direct support of junior rotc this should dollar_figuretitle u s c d was amended by the national defense act for fiscal_year publaw_102_484 106_stat_2315 - not be considered an attempt to cap or limit the amount of pay that may be agreed upon between the individual junior rotc instructor and the instructor's employer however the army will pay no more than the computed army formula salary will be recomputed as military pay raises and or cost of living increases occur it is clear from the contract language that petitioner was able to negotiate his own rate of pay and that petitioner's active_duty rate of pay was only a minimum guideline petitioner conceded at trial that each school district contract was different in lyle v commissioner supra this court stated that fairly construed u s c sec_2031 does no more than establish a formula for calculating the minimum amount of compensation a given school district would pay a jrotc instructor see lyle v commissioner supra pincite regardless of the reimbursement arrangement or the scale by which his income was measured it is clear that petitioner received income from the school district as wages for his work as a jrotc instructor simply put if petitioner did not work as a jrotc instructor the school district would not have paid him petitioner's income from the school district was for services rendered and thus it is not excludable from income it is undisputed in the record that petitioner retired from the u s army in and was not on active_duty in additionally u s c sec_2031 clearly states that a --- - jrotc instructor is not while so employed considered to be on active_duty for any purpose petitioner also relies on sec_134 to support an exclusion of a portion of his school district income from gross_income and contends that our holding in lyle v commissioner supra was in part superseded by sec_134 sec_134 provides in pertinent part a general_rule --gross income shall not include any qualified_military_benefit bo qualified_military_benefit ---for purposes of this section-- in general --the term qualified_military_benefit means any allowance or in-kind benefit other than personal_use of a vehicle which-- a is received by any member or former member of the uniformed_services of the united_states or any dependent of such member by reason of such member's status or service as a member of such uniformed_services and b was excludable from gross_income on date under any provision of law regulation or administrative practice which was in effect on such date other than a provision of this title no other benefit to be excludable except as provided by this title --notwithstanding any other provision of law no benefit shall be treated as qualified_military_benefit unless such benefit--- a is a benefit described in paragraph or b is excludable from gross_income under this title without regard to any provision of law which is not contained in a revenue act sec_134 excludes only a qualified_military_benefit from gross_income which is defined as a benefit received by a taxpayer by reason of that taxpayer's status as a member or former member of the uniformed_services and which was excludable from gross_income on date see sec_134 as mentioned above this court has already concluded that congress did not intend to exclude payments received through a jrotc program from gross_income under u s c sec_2031 see lyle v commissioner supra pincite petitioner has made no other argument which would indicate that payments received from a jrotc program constituted a qualified_military_benefit and were otherwise excludable from gross_income on date pursuant to sec_134 b b additionally this court has found that a taxpayer's entitlement to income from the jrotc program is not received by reason of that taxpayer's status as a member or former member of the uniformed_services but rather is received as compensation_for services rendered see lyle v commissioner supra pincite- on the basis of the record we find that petitioner was employed by the anaheim union school district and received compensation from the school district in for his services as a jrotc instructor we further find that petitioner's income - from the school district did not qualify as a qualified_military_benefit accordingly we hold that no portion of petitioner's income from the school district was excludable from his income respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
